UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------------X
MICHELE VALVO,                                                            1:19-cv-08341 (JPO)

                          Plaintiff,                                      NOTICE OF MOTION TO
                                                                          DISMISS THE AMENDED
        - against -                                                       COMPLAINT

THE DEPARTMENT OF EDUCATION OF THE
CITY OF NEW YORK, and THE UNITED
FEDERATION OF TEACHERS,

                           Defendants.
----------------------------------------------------------------------X


        PLEASE TAKE NOTICE that, upon the annexed Declaration of Michael J. Del Piano,

dated April 30, 2020, and the exhibits attached thereto; and upon the Memorandum of Law in

Support of the Motion to Dismiss the Amended Complaint filed by Defendant United Federation

of Teachers (“UFT”), the UFT will move this Court before the Honorable J. Paul Oetken, United

States District Court Judge, United States District Court for the Southern District of New York, at

the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York, for an order pursuant

to Rules 12(b)(1) and (6) of the Federal Rules of Civil Procedure dismissing the Amended

Complaint for lack of subject matter jurisdiction, failure to state a claim upon which relief can be

granted, and for such other and further relief deemed just and proper.

        PLEASE TAKE FURTHER NOTICE that, in accordance with Local Civil Rule 6.1(b)

of the Local Rules of the United States District Courts for the Southern and Eastern Districts of

New York, any opposing affidavits and answering memoranda shall be served within 14 days after

service of these motion papers.
Dated: New York, New York
       April 30, 2020

                                                 ROBERT T. REILLY


                                         By:     /s/ Michael J. Del Piano
                                                 Michael J. Del Piano
                                                 Rachel S. Paster
                                                 Of Counsel
                                                 52 Broadway, 9th Floor
                                                 New York, New York 10004
                                                 (212) 228-3382
                                                 michael.delpiano@nysut.org
                                                 rachel.paster@nysut.org
                                                 Attorney for Defendant
                                                 United Federation of Teachers


To:   D. Christopher Mason, Esq. (via ECF)
      Mason Law, PLLC
      11 Broadway – Sixth Floor
      New York, New York 10004
      (212) 498-9691
      Attorneys for Plaintiff

      Donald C. Sullivan, Esq. (via ECF)
      Kimberly E. Wilkens
      100 Church Street, Room 2-141
      New York, New York 10007
      (212) 356-4083
      dsulliva@law.nyc.gov
      kwilkens@law.nyc.gov
      Attorneys for Defendant
      Department of Education of the City of New York




                                             2
